DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 06 September 2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 September 2022.

Claim Objections
Claim 4 is objected to because of the following informalities:  there should be a comma after “claim 3” in the preamble.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  “wherein least a part” should read “wherein at least a part”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 9, 12-15, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “an inner depending circumferential leg” and “an outer circumferential leg”. These recitations are indefinite as it is unclear whether or not they are in addition to the prior claimed “at least one circumferential leg” of claim 1. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “wherein the at least one circumferential leg includes an inner depending circumferential leg…, and an outer circumferential leg”.

Claim 9 recites the limitations “the pipe coupling having an annular seal in accordance with claim 1” and “wherein the circular upstand of the pipe coupling is tapered to an upper circumferential edge”. These recitations are indefinite as claim 1, on which this claim relies, recites a pipe coupling annular seal that is for use with a pipe coupling (i.e. a recitations of intended use), and the preamble of this dependent claim does not match that of claim 1. Accordingly it is unclear whether this claim is intended to be directed to the annular seal of claim 1 (i.e. be a dependent claim) and the recitations of the pipe coupling are merely further limiting the intended use of the seal, or if it is intended to be a claim directed to a pipe coupling including/incorporating the seal of claim 1 (i.e. be an independent claim). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended this to be a seal claim and a further narrowing of the intended use of the seal, and for the limitations to read “the pipe coupling annular seal in accordance with claim 1”.

Claim 12 recites the limitation “wherein an insert is engageable within the upwardly open annular groove to form a restricted annular neck”. This recitation is indefinite as it is unclear if the insert it being claimed as part of the pipe coupling annular seal or if it is an intended use that the pipe coupling annular seal can be used with. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “configured to be used with an insert that is engageable within the upwardly open annular groove to form a restricted annular neck”.

Claim 13 recites the limitation “the upper portion extends through and outwardly from a restricted annular neck portion”. This recitation is indefinite as it is unclear if the restricted annular neck is a structure actually required for infringement to occur or if it is an intended use of the annular seal (i.e. as the specification makes clear that the restricted annular neck is part of the upwardly open annular groove). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “the upper portion configured to extend through and outwardly from a restricted annular neck portion”.

Claim 14 recites the limitations “the abutment surfaces the respective annular seals”, “respective upper portions”, and “respective annular grooves”. These recitations are indefinite as only a single abutment surface, annular seal, upper portion, and annular groove has previously been claimed in claims 1 and 11, on which this claim relies. Specifically it is unclear if Applicant is attempting to merely further limit the intended use of the annular seal of claim 11 and 1, or if Applicant is attempting to perhaps claim a combination of plural pipe couplings with plural annular seals. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “wherein when installed in the pipe coupling, the abutment surface can force the upper portion to retract inwardly of the neck portion”.

Claim 15 recites the limitations “the compression of the respective annular seals”, “the respective annular grooves”, “the respective annular seals”, and “respective tapered upstands of respective cooperating pipe couplings”. These recitations are indefinite as only a single of each has previously been claimed in claims 1, 11, and 14, on which this claim relies. Specifically it is unclear if Applicant is attempting to merely further limit the intended use of the annular seal of claim 11 and 1, or if Applicant is attempting to perhaps claim a combination of plural pipe couplings with plural annular seals. Additionally “the compression” lacks antecedent basis, and furthermore see the indefiniteness of claim 14 above. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “wherein compression of the annular seal when located-in the annular groove can cause the skirt of the annular seal, which is tapered, to slide down the upstand of respective cooperating pipe coupling when the upstand is tapered”.

Claim 17 recites the limitation “a natural rubber or an artificial elastomer, synthetic rubber copolymer”. This recitation is indefinite as it is unclear whether the artificial elastomer and synthetic rubber copolymer are intended to be different materials, or if they are intended to be one material (e.g. an artificial elastomer that is a synthetic rubber copolymer). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “a natural rubber, an artificial elastomer, or a synthetic rubber copolymer”.

Claim 21 recites the limitation “the synthetic rubber copolymer is one of Hydrogenated Acrylonitrile Butadiene (HNBR) and Acrylonitrile Butadiene (NBR)”. This recitation is indefinite as it is unclear whether Applicant is attempting to require the material of claim 17 to be the synthetic rubber copolymer or if this limitation is only if the material is the synthetic rubber copolymer in claim 17 (and for example not being limiting if the material of claim 17 is the claimed natural rubber). Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “when the lower portion, upper portion and/or the skirt are/is constructed from synthetic rubber copolymer, the synthetic rubber copolymer is one of Hydrogenated Acrylonitrile Butadiene (HNBR) and Acrylonitrile Butadiene (NBR)”.
 
Claims 4-6 are indefinite at least by virtue of depending on one of the indefinite claims above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-***, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paddington (US 3,620,556).
With regard to claim 1, Paddington discloses a pipe coupling annular seal (1 as seen in Figs. 2, etc., disclosed as a pipe coupling seal in the abstract, etc. and shown as such in Figs. 3-4), comprising: a lower portion (as labeled in Examiner annotated Fig. 2 below) locatable within an upwardly open annular groove in said pipe coupling (as seen in Figs. 3-4 it is capable of this intended use limitaiton); an upper portion (as labeled in Examiner annotated Fig. 2 below) adjoining the lower portion and having an upwardly facing abutment surface; a skirt (as labeled in Examiner annotated Fig. 2 below) adjoining said upper portion (as seen in Fig. 2) circumferentially around an inner edge (as labeled in Examiner annotated Fig. 2 below) thereof and depending therefrom (as seen in Fig. 2), the skirt configured for engagement over a circular upstand of said pipe coupling (Examiner notes that this is an intended use limitation and is given little patentable weight. As the device of Paddington is capable of such (as seen in Figs. 3-4 at circular upstand 18) it anticipates such), the circular upstand being located inwardly of said annular groove (Examiner notes that this is a further narrowing of the intended use as the upstand has not positively been required for infringement to occur, and as seen in Figs. 3-4 the disclosed upstand is inward with respect to the radial direction of part of the annular groove, thus the annular seal of Paddington is capable of the claimed intended use limitation), wherein the skirt includes an inner side (as labeled in Examiner annotated Fig. 2) that is configured to be positionable generally parallel with a flow path of the pipe coupling (Examiner notes this is an intended use limitation that the seal of Paddington is capable of as seen in Figs. 3-4) and an outer side (as labeled in Examiner annotated Fig. 2) that is oblique relative to the inner side (as seen in Fig. as they are angled and neither parallel not perpendicular), wherein the outer side is generally configured to abut with an inner side of said circular upstand or a part thereof (as seen in Figs. 3-4 it is capable of this intended use limitation); and a stiffening ring (25 or 25 with 26) within at least said upper portion of the annular seal (as seen in Fig. 2), wherein the stiffening ring includes an annular portion (as labeled in Examiner annotated Fig. 2) that is generally parallel with and spaced apart from the abutment surface (as seen in Fig. 2) and at least one circumferential leg (as labeled in Examiner annotated Fig. 2) depending from said annular portion (as seen in Fig. 2).



    PNG
    media_image1.png
    616
    817
    media_image1.png
    Greyscale


With regard to claim 2, Paddington discloses that the stiffening ring includes a generally flat annular portion or a curved annular portion (as seen in Fig. 2 it is generally flat in cross-section), that is positioned generally parallel with the abutment surface (as seen in Fig. 2).

With regard to claim 3, Paddington discloses that the stiffening ring includes an inner depending circumferential leg (as labeled in Examiner annotated Fig. 2 above) adjoining an inner edge of the generally flat annular portion or the curved annular portion (as seen in Fig. 2), and an outer circumferential leg (as labeled in Examiner annotated Fig. 2 above) adjoining an outer edge of the generally flat annular portion or the curved annular portion (as labeled in Examiner annotated Fig. 2 above).

With regard to claim 4, Paddington discloses that the annular portion, the inner circumferential leg and outer circumferential leg are unitary in construction or joined to form the stiffening ring (as seen in Fig. 2 and as disclosed in column 2 lines 29-32, etc.).

With regard to claim 8, Paddington discloses that the skirt tapers inwardly to a free circumferential edge (i.e. at the inner side as seen in Fig. 2), which is spaced apart from the lower portion (as seen in Fig. 2).

With regard to claim 9, Paddington discloses that the circular upstand of the pipe coupling is tapered to an upper circumferential edge (Examiner notes that as this refers only to parts previously claimed in the intended use limitation it is considered a further narrowing of the intended use and is given little patentable weight. As the seal of Paddington can be used with such it anticipates such).

With regard to claim 11, Paddington discloses that the upwardly open annular groove includes an enlarged inner annular chamber and an annular neck portion (Examiner notes that as this refers only to parts previously claimed in the intended use limitation it is considered a further narrowing of the intended use and is given little patentable weight. As the seal of Paddington can be used with such it anticipates such. Additionally see Figs 3-4).

With regard to claim 12, Paddington discloses that an insert is engageable within the upwardly open annular groove to form a restricted annular neck portion (Examiner notes that as this refers only to parts previously claimed (see the above 112(b) rejection of this claim as well) in the intended use limitation it is considered a further narrowing of the intended use and is given little patentable weight. As the seal of Paddington can be used with such depending on the specific groove shape it is installed in, it anticipates such. Additionally See Figs. 3-4).

With regard to claim 13, Paddington discloses that least a part of the lower portion of the annular seal is positionable within the enlarged inner annular chamber and the upper portion extends through and outwardly from a restricted annular neck portion (Examiner notes that as this refers only to parts previously claimed (see the above 112(b) rejection of this claim as well) in the intended use limitation it is considered a further narrowing of the intended use and is given little patentable weight. As the seal of Paddington can be used with such depending on the specific groove it is installed in, it anticipates such. Additionally see Figs. 3-4).

With regard to claim 14, Paddington discloses that when cooperating pipe couplings are connected, the abutment surfaces of the respective annular seals are caused to impinge upon each other to force respective upper portions to retract inwardly of the neck portion of respective annular grooves (Examiner notes that as this refers only to parts previously claimed (see the above 112(b) rejection of this claim as well) in the intended use limitation it is considered a further narrowing of the intended use and is given little patentable weight. As the seal of Paddington can be used with such depending on the specific groove it is installed in, it anticipates such. Additionally see Figs. 3-4).

With regard to claim 15, Paddington discloses that the compression of the respective annular seals located-in the respective annular grooves also causes the skirt of the respective annular seals, which are tapered (as seen in Fig. 2 the skirt is tapered), to slide down respective tapered upstands of respective cooperating pipe couplings (Examiner notes that as this refers only to parts previously claimed (see the above 112(b) rejection of this claim as well) in the intended use limitation it is considered a further narrowing of the intended use and is given little patentable weight. As the seal of Paddington can be used with such depending on the specific groove it is installed in, it anticipates such. Additionally see Figs. 3-4).

With regard to claim 16, Paddington discloses that the stiffening ring is constructed from metal, plastic or rigid/semi-rigid material (as disclosed in column 2 lines 15-18).

With regard to claim 17, Paddington discloses that the lower portion, upper portion and/or the skirt are/is constructed from a natural rubber or an artificial elastomer, synthetic rubber copolymer (as disclosed in column 1 lines 73-75).

With regard to claim 21, Paddington discloses that the synthetic rubber copolymer is one of Hydrogenated Acrylonitrile Butadiene (HNBR) and Acrylonitrile Butadiene (NBR) (in light of the above 112(b) rejection above as this is a conditional limitation and as Paddington discloses natural rubber from the alternative limitation in claim 17).

Allowable Subject Matter
Though no claims are currently in condition for allowance, it appears that upon overcoming the above 112(b) rejections and claim objections that claims 5-7 would only be objected to for depending on a rejected claim. Accordingly Examiner recommends incorporating the subject matter of claims 2, 3, and 5, or the subject matter of claim 7 into claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides additional examples of similar pipe coupling annular seals with similar stiffening/reinforcing elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675